Citation Nr: 1221193	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability (a tear of the anterior and posterior horn of the medial meniscus with degenerative changes).

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The December 2008 rating decision, inter alia, denied service connection for a tear of the anterior and posterior horn of the medial meniscus of the right knee with degenerative changes on the basis that no new and material evidence had been received to reopen the Veteran's claim.  The March 2009 rating decision denied entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.  At that hearing, the Veteran submitted additional private treatment records to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final December 2006 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability.

2.  The evidence received since the December 2006 rating decision is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in November 2008 and April 2009, prior to and after the date of the issuance of the appealed December 2008 rating decision. 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the November 2008 and April 2009 letters, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for a right knee disability.  The letters set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for a right knee disability.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated.
Both letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2011).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records, and the reports of May 2003 and July 2010 VA examinations.  While VA has a duty to obtain evidence from any new source identified by the Veteran in connection with his appeal, the Veteran has not identified any additional evidence that needs to be obtained.

With regard to the July 2010 VA examination and opinion, the Board notes that the duty to assist by affording the Veteran a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Notwithstanding that there was no duty on the part of VA to obtain an examination or nexus opinion in this case, the Board recognizes that the Veteran's representative has challenged the adequacy of the July 2010 report of examination, alleging that the examiner made contradictory comments in that report.  The Board believes it would be helpful to address the representative's allegation.  It is noted that the July 2010 VA examiner provided an opinion that it was less likely than not that the Veteran's current right knee disability was related to the condition treated during service or the result of an aggravation of the pre-existing condition of the right knee.  This opinion was expressly based upon an examination of the Veteran and review of the claims file.  The Veteran's representative has argued that the July 2010 VA examiner made contradictory statements in his medical opinion because the examiner acknowledged that there "was one treatment for the right knee [in service] in 1968," but subsequently stated that there was "no indication of any disability with the right knee during his military service."  

The Board has analyzed the report of the July 2010 examination to determine whether there was such a contradiction as claimed by the Veteran's representative, and if so, whether it could ultimately provide an avenue to finding the requisite new and material evidence to reopen the claim.  Based upon this analysis, the Board finds that there was not an inherent contradiction in the report of the July 2010 examination as alleged.  In making the statement that that there "was one treatment for the right knee [in service] in 1968," the VA examiner was simply noting a relevant event in service as part of a factual background.  He elaborated further as to the facts surrounding that treatment by stating that x-rays for this date were normal and there were no follow up exams for this right knee injury.  The VA examiner's subsequent statement that there was "no indication of any disability with the right knee during his military service," however, was not a recitation of relevant facts, but part of his medical opinion that the injury in service in 1968 did not result in a chronic disability.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, as well as the Veteran's April 2012 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking.  The Veteran was assisted at the hearing by an accredited representative from the West Virginia Division of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current right knee disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Analysis

The Veteran and his representative have asserted their belief that the Veteran's current right knee disability is related to his service by way of either incurrence or aggravation.  They have alleged that the requisite new and material evidence has been submitted to reopen his previously denied claim of service connection for a right knee disability.  Specifically, the Veteran and his representative asserted at his Board hearing that when he filed his claim to reopen in March 2009, he submitted service personnel records that show that he was transferred as an aircraft mechanic specialist in August 1969 from one unit (the "4410 FMS") to another unit (the "834 FMS") at Eglin Air Force Base.  The Veteran explained that because of trauma that he received to his right knee from jumping out of C-123's during maintenance procedures with the 4410 unit, he was transferred to the 834 unit to allow him to have more "desk time, hence rest for [his] knees."  

A September 2003 rating decision denied entitlement to service connection for a tear of the anterior posterior horn of the medial meniscus of the right knee with degenerative changes (right knee disability).  The Veteran was notified of the unfavorable decision in the same month but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the September 2003 rating decision is final.  38 U.S.C.A. § 7105(c).

A December 2006 rating decision denied service connection for a right knee disability on the basis that no new and material evidence had been received to reopen the Veteran's claim.  The RO's denial was on the basis that there was no evidence to relate the right knee disability to his service.  The Veteran was notified of the unfavorable decision in the same month and submitted a Notice of Disagreement in March 2007.  In response, the RO issued a Statement of the Case (SOC) to the Veteran and his service representative in July 2008, but the Veteran did not respond to the SOC by perfecting a timely appeal.  As such, the December 2006 rating decision is final.  38 C.F.R. § 20.302.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's December 2006 denial of service connection for a right knee disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received after the December 2006 rating decision includes additional VA treatment records, private treatment records, statements from the Veteran in support of his claim, and the Veteran's April 2012 hearing testimony.  Significantly, the additional evidence includes the report of a July 2010 VA examination of the Veteran's right knee in which the Veteran was diagnosed with mild to degenerative joint disease of the right knee in the medial compartment which the examiner opined is less likely as not caused by or related to the disability treated during service, or a result of aggravation of a pre-existing right knee condition.

The Veteran and his representative have specifically argued that the service personnel records documenting his transfer from the 4410 aircraft mechanic unit to the 834 aircraft mechanic unit submitted by the Veteran in March 2009, should serve as the requisite new and material evidence to reopen the claim because he was transferred in order to relieve the stress on his injured knee.  The Board first notes that the service personnel records in question were of record at the time of the December 2006 rating decision and so they are not considered "new."  Moreover, the Veteran's explanation regarding the reason for his transfer is simply a more elaborate version of allegations previously made by him, namely, that he had injured his knees due to overuse while working at Eglin Air Force Base.  As such, they are essentially cumulative of others that were previously of record.  The Board finds that the Veteran's testimony and copy of his previously submitted service personnel record, while presumed credible, are not new and material and do not raise a reasonable possibility of substantiating this claim.  

The other subsequently received evidence is also either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of mild to degenerative joint disease of the right knee in the medial compartment.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any right knee disability occurred in or was aggravated by his service.  Negative evidence against a claim, such as the July 2010 VA examination report, cannot constitute new and material evidence.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current right knee disability is in any way related to his service.

Although the Veteran and his representative have asserted their belief that the Veteran's current right knee disability is related to his service by way of either incurrence they are not competent to provide an opinion as to etiology and as such, their statements cannot serve as a basis for the reopening of a previously denied claim.  Likewise, the fact that they may have more recently argued a new theory of entitlement to service connection, to wit, aggravation of a pre-existing right knee disability, cannot serve as the requisite new and material evidence to reopen the claim because once again, they are not competent to offer such an opinion into evidence.  Accordingly, reopening of the claim for service connection for a right knee disability is not warranted. 


ORDER

New and material evidence has not been received to reopen the claim for service connection for a right knee disability; the appeal is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

The Veteran was afforded a VA peripheral nerves examination in July 2010; the examiner acknowledged the Veteran stated that he had "an extensive work up" including skin biopsies for peripheral neuropathy from Dr. Ercan, but that he could not find any of these records.  However, a review of the claims file shows that a portion of these records was associated with claims file at the time of the examination.  The examiner discussed the August 2009 opinions of Dr. Miller and Dr. Childers that the Veteran's peripheral neuropathy could have been caused by Agent Orange exposure.  He noted, however, that they were unaccompanied by any supporting data.  After a detailed examination, the examiner diagnosed the Veteran with mild peripheral neuropathy of the distal lower extremities that he opined is less likely as not caused by or related to Agent Orange exposure during his service.

It is important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds the July 2010 VA examination to be inadequate because the examiner failed to discuss relevant private treatment records that were then of record.  Further, inasmuch as additional treatment records are being requested, the prudent and thorough course of action is to remand the claim and request the July 2010 VA examiner to review any and all additional private treatment records, including those of Dr. Ercan, and then provide an opinion as to whether the Veteran's peripheral neuropathy of the lower extremities is attributable to his period of active duty.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through March 2011.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disability on appeal, to include Dr. Ercan, Dr. Miller, and Dr. Childers.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since March 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, the claims folders should be returned to the physician who performed the July 2010 VA examination of the Veteran.  The physician should be instructed to review the record and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current peripheral neuropathy of the lower extremities was incurred in or aggravated by the Veteran's active service or is the result of exposure to herbicides during that service.  If the July 2010 examiner is no longer available, the claims folders should be provided to another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

The rationale for all opinions expressed must also be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the October 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


